DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-7 and 10-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious “a serial-to-parallel converter to extract pixel data from a first field of a data packet sent by a graphics controller and to extract a command from a second field of the data packet indicating whether the first pixel is to be refreshed; a row driver coupled to the first row to initiate a refresh of those pixels of the plurality of pixels residing in the first row based on the pixel data; a column driver coupled between the serial-to-parallel converter and the first column to transmit the pixel data to the first column; and a switch coupled to the column driver to allow transmission of the pixel data to the first pixel during the refresh when the command indicates that the first pixel is to be refreshed and to prevent transmission of the pixel data to the first pixel during the refresh when the command indicates that the first pixel is not to be refreshed.”

Consider independent claim 6.  The prior art of record does not teach or render obvious “extracting, by a column driver that drives a column of pixels of a display device, a refresh status from a second field of a first data packet sent by a controller of the display device; determining, by the column driver, that the refresh status indicates that a first pixel of the column of pixels is to be refreshed during an image refresh operation; and transmitting, by the column driver, pixel data contained in a first field of the first data packet to the first pixel of the column of pixels in response to the determining that the refresh status indicates that a first pixel of the column of pixels is to be refreshed.”

Independent claim 11 is allowed for the same reason as given above for claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624